DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2011/156869 (“Edwards”) in view of U.S. Publication No. 2007/0083237 (“Teruel”) and U.S. Publication No. 2013/0096362 (“Balzer”).


A body (see e.g. Fig. 5) including a handle part (i.e. the thinner end) and a head part (i.e. the thicker end) extending from the handle part; and
an anisotropic magnetic element located in or on the head part of the body (at A), the anisotropic magnetic element configured to generate a magnetic field and to induce diamagnetism in the active component (Abstract; Par. 28, 29, 50, 61-66, 72);
wherein the anisotropic magnetic element has a honeycomb magnetization pattern (see Figs. 2B and 3B).
Edwards discloses that the honeycomb magnetization pattern includes a plurality of magnetization zones provided in an array (see Fig. 2B or Fig. 3B) whereby each zone has either N polarity or S polarity (denoted by the alternating ‘+’ and ‘-‘ signs to indicate the polarity). Edwards discloses the invention substantially as claimed except that the cells of the array are “hexagonal”. While Edwards does indicate that the packing of the cells can take on a variety of shapes (see Par. 28, 29, 101), “hexagonal” is not one of the examples explicitly enumerated. However, in the instant case a hexagonal shaped cell is held to be a suitable and obvious shape varietal of the invention of Edwards. For example, Teruel discloses a related magnetic therapy device (10) comprising magnets (11, 12) wherein the magnets can be arranged as a variety of different shapes including circular (Fig. 6d), toroidal (Fig. 6a), square/diamond (Fig. 6b), octagonal (Fig. 6f), rectangular (Fig. 6e), or hexagonal (Fig. 6c) (Par. 26, Clm. 9). Relatedly Balzer describes a magnetic based therapeutic device and includes that magnets can comprise “a variety of shapes and strengths” among which “hexagonal” has been considered based upon its “close packing opportunities” (Par. 28). It would have been 
Regarding Claim 3, Edwards discloses that the anisotropic magnetic element may comprise a neodymium magnet (Par. 87, 96) wherein the magnets can be encapsulated in a flexible rubber matrix to thereby qualify as a “neodymium rubber magnet”.
Regarding Claim 4, Edwards discloses that the anisotropic magnetic element has a magnetic flux density between about 50 gauss (G) and about 1500 gauss (Par. 90).
Regarding Claim 5, Edwards discloses the head part of the body includes a cover (e.g. the brush bristles – see Fig. 4, the “polymer coating” – see Par. 117, the matrix – see Par. 155-159, or the brush material itself upon which the magnet array is affixed such that the body head .

Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive. 
Applicant argues “technical field of D2 or D3 [Teruel or Balzer] is completely different from D1 [Edwards] and therefore is non-analogous art”. However, this is not persuasive. Examiner submits that Applicant’s characterization of “analogous prior art” is too narrow in construction and that “prior art” with respect to the invention should not be limited to only diamagnetism and must consider the broader concepts of magnetism as a whole as it pertains to using magnetic fields for therapeutic purposes. Specifically, the prior art of Teruel and Balzer is only relied upon to demonstrate the obviousness of a change in shape of the magnets used in the Edwards reference based primarily upon Edwards already contemplating that the arrays could have magnets of different shapes (see Par. 28, 29, 101, 103) demonstrating that square, diamond, rhomboid shapes are known (see Figs. 2B and 3B) whereby the orientation of the magnets is understood to have constructive and destructive effects over the magnetic flux, magnetic gradient,  field shape, and flux density (see Par. 12, 50, 63, 64) wherein array orientation is understood to create complex magnetic fields that exhibit different flux densities in each orientation to have constructive and destructive effects on the creation of dipoles (Par. 103). Both Teruel and Balzer are directed toward magnetic arrays used within the medical field to create overlapping magnetic fields with flux orientations of different orientations and angles wherein hexagonal shapes are explicitly noted as obvious 
Here the prior art (Edwards) which is specifically directed toward diamagnetism, discusses different ways of packing and offsetting magnetic cells in order to create and influence overlapping magnetic fields, whereby explicit shapes of squares/diamonds/rhomboids are used. The array shape changes contemplated by Edwards are constitutes the same problem to be solved by the invention of Balzer, which discusses using the shape of magnetic cells of an array to influence packing distance of the cells for the purposes of affecting the orientation of the magnetic fields. As such, the prior art establishes an obviousness to try substitution of two art-recognized alternative shapes for magnetic arrays in medical appliances for the purposes of influencing the orientation of the magnetic fields as is understood to be relevant in the art. The close packing benefits described by Balzer are well-recognized and understood as it presents that hexagonal cells are the most efficient way to pack .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/23/2021